COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NOS. 02-11-00164-CR
                                  02-11-00165-CR


WILLIAM IAN CAMPBELL                                                APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE


                                    ------------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      Appellant William Ian Campbell’s appointed counsel has filed a motion to

withdraw as attorney on appeal and a brief supporting that motion in compliance

with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). We notified

Appellant of his opportunity to file a pro se response to his appointed counsel’s




      1
       See Tex. R. App. P. 47.4.
Anders brief. Appellant did not file a response but instead filed a pro se letter

requesting that we dismiss his appeal in the above cause numbers.

      We interpret Appellant’s letter as a motion to dismiss his appeal.       The

motion was signed by Appellant only and not by his appointed counsel; therefore,

the motion does not comply with rule 42.2(a) of the rules of appellate procedure.

See Tex. R. App. P. 42.2(a). But because Appellant’s appointed counsel has

filed a motion to withdraw and a supporting brief stating that any appeal would be

wholly frivolous and without merit, on our own initiative and for good cause, we

suspend rule 42.2(a)’s requirement that the motion be signed by Appellant’s

attorney. See Tex. R. App. P. 2 (providing that “on its own initiative an appellate

court may—to expedite a decision or for other good cause—suspend a rule’s

operation in a particular case”); Smith v. State, No. 02-07-00029-CR, 2007 WL

1725820, at *1 (Tex. App.—Fort Worth June 14, 2007, no pet.) (mem. op., not

designated for publication).

      No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss the appeal.2 See Tex. R. App. P.

42.2(a), 43.2(f).

                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.



      2
      Because Campbell has voluntarily dismissed this appeal, we need not
address counsel’s motion to withdraw.


                                    2
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 3, 2011




                              3